Citation Nr: 1308999	
Decision Date: 03/18/13    Archive Date: 03/25/13

DOCKET NO.  10-40 060	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an effective date earlier than April 21, 2005, for the grant of service connection for hearing loss and tinnitus.

2.  Entitlement to an initial rating in excess of 70 percent for posstraumatic stress disorder (PTSD).

3.  Entitlement to service connection for status post a perforated colon secondary to diverticulitis, also claimed as intestinal problems.

4.  Entitlement to service connection for obstructive uropathy.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from August 1969 to June 1971.

This case comes to the Board of Veterans' Appeals (Board) on appeal from July 2008 and May 2009 rating decisions by the RO in Los Angeles, California.

In his substantive appeal, the Veteran requested that he be afforded a hearing before a member of the Board.  In a January 2013 statement, the Veteran withdrew his request.  Therefore, his request for a hearing before the Board is deemed to be withdrawn.  See38 C.F.R. § 20.702 (2012).

The Board has reviewed the Veteran's physical claims file, as well as his electronic file through the "Virtual VA" system, to ensure a complete review of the evidence in this case.

The issue of entitlement to a total disability evaluation based on individual unemployability (TDIU) was raised by the Veteran in an August 2011 statement.  This matter is referred to the originating agency for appropriate action.  If he desires to withdraw this issue, he should do so with specificity at the RO.


FINDING OF FACT

On February 6, 2013, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals for entitlement to effective date earlier than April 21, 2005, for the grant of service connection for hearing loss and tinnitus, entitlement to an initial rating in excess of 70 percent for PTSD, service connection for status post a perforated colon secondary to diverticulitis, also claimed as intestinal problems, and service connection for obstructive uropathy have been met.  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

In the present case, the Veteran submitted a letter to the RO dated January 11, 2013, received by the Board on February 6, 2013, stating that he wished to withdraw his appeals.  Hence, there remains no allegation of error of fact or law for appellate consideration in regard to these claims.  Accordingly, the Board does not have jurisdiction to review the appeals and they are dismissed.


ORDER

The appeals are dismissed.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


